 In the Matter of BALENTINE PACKING COMPANYandPACKING HOUSEWORKERS ORGANIZING COMMITTEECase No R-398 -Decided July 2, 194Jurisdiction:meat products industryInvestigation and Certification of Representatives:existence of question dispute as to appropriate unit, election necessaryUnitAppropriate for Collective Bargaining:all pioductionand maintenanceemployees, excluding supervisors who have the power to hire and discharge,or who had such power prior to a specified date, of who spend 80 percent ormote of their time in superNisory work, salesmen, and clerical employeesMr D. B Leatherwood,of Greenville, S. C, for the Company.Mr. Grover Roger Hathaway,of Atlanta, Ga, andMr John RKirby,of Greenville, S C, for the UnionMr Robert E Tillman,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Packing House `Yorkers OrganizingCommittee, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of'BalentinePacking Company, Greenville, South Carolina, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas HRamsey, Trial ExaminerSaid hearing was held at Greenville,South Caiolma, on June 5, 1942The Company and the UnionPap-peared, participated, and were afforded full oppoitunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following.FINDINGS OF FACTITHE BUSINESS OF THE COMPANYBalentine Packing Company, is a South Carolina corporation main-taming its -only plant in Greenville, South, Carolina, where it is42 N L R B, No 415 16-DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the manufacture of pork and beef productsDuringthe year 1941, the Company used raw materials consisting principallyof livestock, seasoning, paper boxes, and grinder supplies, of a valueof approximately $2,000,000, of which approximately 20 percent byvalue came from outside the State of South CarolinaDuringthe same period, the Company sold products of a value of slightlymore than $2,000,000, of which' approxmmtely 21/2 percent in value,consisting of hides and grease, was shipped outside the State ofSouth CarolinaIITHE ORGANIZATION INVOLVEDPacking House Workers Organizing Committee is a labor organl-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONThe Union met with the Company in April 1942, and, after statingthat it claimed to represent a majority of the Company's employees,requested recognitionOwing to a dispute over the appropriate unit,`the Company refused to accord the Union recognitionA statement of the Trial Examiner, introduced in evidence afterthe hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations ActIV THE APPROPRIATE UNITThe-Union petitioned for a unit of all production and mainte-nance employees of the Company, excluding supervisory and clericalemployees and salesmenThe Company's position is not clear fromthe recordHowever, in discussing the possibility of a consent elec-tion with the Union prior to the institution of this proceeding, theCompany took the position that all of its employees should havethe right to voteAt the hearing, it conceded that supervisors havingthe power to hire and discharge should be excluded from the appro-priate unitHence, the parties are apparently in dispute as tosupervisors who do not have the power to hire and discharge, salesmenand clerical employees1All livestock is purchased in local markets,none is western stock2The Trial Examiner stated that the Union had submitted to him 85 authorizationcards, all beaung apparently genuine signaturesThere are approximately 117 employeesin the unit bereinaftei found appiopriate BALENTINE PACKING COMPANY17Supervisors,Upon the basis of the uncontradicted testimony ofR. Q Glass, sales manager of the Company, we find that the follow-ing employees have the power to hire and discharge, and we shallexclude them from the appropriate unit J D Gilraith, superintend-ent, J C. Mulhey, assistant superintendent,W H Balentine, Jr,superintendent of maintenance, JH Merritt, day shipping clerkand foreman of the truck drivers, T B Sanders, night shipping clerk,R Q Glass, sales manages, and J H Rainey and J. C Rainey.livestock buyersThe Union would further exclude as supervisory all employees whoare designated by the Company as its representatives to oversee thework of other employees, whose working time devoted to overseeingsubstantially exceeds the time spent by them at production work,and who have the power to recommend hiring and dischargingThe sales manages designated several employees who had thepower to hire and discharge until after the Union's petition was filedon April 27, 1942, but who have since that date been stripped of suchpower by the CompanyThe Company. gave no reasonfor this action,,and none of the employees affected suffered any reduction in salarytherebyAt the present time, the superintendent discusses personnelproblems with them, and they may or may not make recommendationsApparently some of these employees may still discharge unskilled em-ployees, but they are only permitted to recommend the dischaige ofskilled employeesAll these employees are engaged at least 80 per-cent of the time in work of a supervisory nature, working withproductson employees no more than 20 percent of the timeIn view of all the cii cumstances, we shall exclude from the appi o-piiate unit all supervisors who have the Bower to hire and discharge,ofwho had such power pi for to Apr Il 27, 1942, or who are engaged80 percent or more of their time in supervisory work 4Salesmen:The Company employs 15 non-supervisory salesmenAlthough 3 of the salesmen make deliveries in addition to solicitingorders, and thus engage in work comparable to that of truck driverswho are included in the unit, all are paid either on a commission ora salary basis and all are ineligible to membership in the UnionThe Union has not attempted to organize themWe shall excludethe Company's salesmen from the unitClerical employees:The Union, likewise, would exclude clericalemployees, plant or office, because they are not eligible to.membershipin the-UnionInasmuch as clerical employees are customarily ex-The Union admits gang leaders to membership, and would include them in the unit* Included in this category are Fied Bips, Ji , foreman of the killing room, W A Mitchell,foreman of the cutting loom, W I Dubois, foreman of the curing room, W F Gray,engineer in charge of mechanics, W A Biown, garage foreman, Mrs J W Giliaith,forelady of the bacon department, and Pied Bips, Sr , foreman of the sausage department472814-42-\ of 42--2 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluded from production and maintenance units, we shall excludeclerical employees from the unit found appropriate hereinafterWe find that all production and maintenance employees of theCompany, excluding supervisors who have the power to hire anddischaige, or who had such power prior to April 27, 1942, or whospend 80 percent or more of their time in supervisory work, salesmen,and clerical employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question conceining representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-i oil period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDrRFCTED that,as part of the investigation to asceratin iepresenta-tives for the purposes of collective bargaining with Balentine Pack-ing Company,Greenville,South Caiolina,an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election,under the directionand supervision'of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above,'who were employed during the pay-roll periodimmedaitely preceding'the date of this Direction,including em-ployees who did not'work during such payroll period because theywere ill or on vacation or in the active military service or trainingof the United States,or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause,to determinewhether or not they desire to be represented by Packing HouseWorkers Organizing Committee,for the purposes of collectivebar gaining